Bliss, J. (dissenting).
I dissent upon the same ground given by Mr. Justice Rhodes, and upon the further ground that the appellants both in their notice of claim and upon the trial relied upon the contention that this highway was so dangerous as not to be reasonably safe for public travel, and was claimed by them to be defective. At the time of the accident section 176 of the Highway Law [now section 58] provided that the State should not be liable for damages suffered by any person from defects in the State highways except between the first day of May and the fifteenth day of November. This was a defective highway within the meaning of section 176 of the Highway Law if it was not reasonably safe for public travel. (See Whitney v. Town of Ticonderoga, 53 Hun, 214; affd., 127 N. Y. 40; Hume v. Mayor, 74 id. 264; Champlin v. Village of Penn Yan, 34 Hun, 33; affd., 102 N. Y. 680; Jewhurst v. City of Syracuse, 108 id. 303.)